Case 4:18-cv-03334 Document 46 Filed on 08/11/21 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                August 11, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        JAMEL PARKER,                  § CIVIL ACTION NO.
                 Plaintiff,            § 4:18-cv-03334
                                       §
                                       §
               vs.                     § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        SOUTHWEST                      §
        AIRLINES CO,                   §
                  Defendants.          §


                       MINUTE ENTRY AND ORDER
            Minutes for docket call.
            Counsel for Plaintiff Jamel Parker and Defendant Southwest
       Airlines Co appeared in person.
            The Court addressed Special Order H-2021-16, which
       continued all jury trials scheduled between August 5, 2021 and
       September 7, 2021.
            The jury selection scheduled for August 11, 2021 and the jury
       trial set to begin on August 16, 2021 are CANCELLED. Dkt 26.
       The Court will schedule a subsequent docket call and address jury
       selection and trial dates at that time.
            The Court heard argument on the motion in limine by Parker.
       Dkt 31. For reasons stated on the record, item I was granted;
       items II(B) and II(C) were denied; and ruling was reserved on
       item II(A).
            The Court also heard argument on the motion in limine by
       Southwest Airlines. Dkt 35. Items 10, 12, 14, 17–21, 23–24, and
       27–30 were withdrawn as fairly duplicative of items in the Court’s
       standard order. For reasons stated on the record, items 1–4, 7, 13,
       and 15 were granted; item 16 was granted as modified; items 26,
       31, and 32 were denied; and ruling was reserved ruling on items
Case 4:18-cv-03334 Document 46 Filed on 08/11/21 in TXSD Page 2 of 3




       5, 6, 8, 11, 22, and 25. The parties were ordered to confer and
       propose a narrowed resolution of items 9, 22
            The parties were ordered to file a joint draft limine order
       fourteen days in advance of the next docket call to include the
       Court’s standard items with all other agreed items.
            The parties were further ordered to file a joint proposed jury
       charge fourteen days in advance of the next docket call, once set.
       Refer to the Court’s Procedures for details in this regard. The
       Court observed that the parties’ disputes about mitigation of
       damages and lost wages will be addressed with resolution of the
       charge.
            Southwest Airlines was ordered to file a motion to exclude
       evidence or motion for summary judgment regarding certain
       comparators upon whom Parker relies to establish his prima facie
       case. The motion must be filed by September 20, 2021 and isn’t
       to exceed twelve pages. Parker must file a response not to exceed
       twelve pages within twenty-one days of the motion, and
       Southwest Airlines may file a reply not to exceed six pages within
       ten days of the response.
            Parker was ordered to file a motion to exclude evidence
       regarding the arbitration proceeding in which he participated
       prior to this action. The motion must be filed by September 20,
       2021 and isn’t to exceed ten pages. Southwest Airlines must file
       a response not to exceed ten pages within twenty-one days of the
       motion, and Parker may file a reply not to exceed five pages
       within ten days of the response.
            Parker indicated his intention to address the relative financial
       position of the parties at trial. To the extent that Parker seeks
       further discovery in this regard, he must comply with Section 15
       of this Court’s procedures. And if Parker chooses to seek such
       discovery, Southwest Airlines will be allowed to seek any
       discovery necessary to respond.
            Ruling was held in abeyance on objections to Parker’s
       exhibits, witnesses, and proposed jury charge in abeyance.
       Dkts 30-1, 30-2, 30-4, 39, 40, 41.




                                        2
Case 4:18-cv-03334 Document 46 Filed on 08/11/21 in TXSD Page 3 of 3




          SO ORDERED.
          Signed on August 11, 2021, at Houston, Texas.


                                 ____________________
                                 Hon. Charles Eskridge
                                 United States District Judge




                                    3
